


110 HR 4026 IH: Voter Access Protection Act of 2007
U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4026
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Mr. Ellison (for
			 himself, Mr. Conyers,
			 Mr. Lewis of Georgia,
			 Mr. McDermott,
			 Ms. Schakowsky,
			 Ms. Moore of Wisconsin,
			 Ms. Lee, Mr. Scott of Virginia,
			 Mr. Watt, Mr. Johnson of Georgia,
			 Ms. McCollum of Minnesota,
			 Mr. Nadler,
			 Mr. Jackson of Illinois,
			 Ms. Waters, and
			 Mr. Kucinich) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To prohibit election officials from requiring an
		  individual to provide a photo identification as a condition for voting in an
		  election for Federal office.
	
	
		1.Short TitleThis Act may be cited as the
			 Voter Access Protection Act of 2007.
		2.Prohibiting
			 Election Officials From Requiring Photo Identification as Condition for
			 Voting
			(a)In
			 GeneralSubtitle A of title III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the
			 following new section:
				
					303A.Prohibiting
				Election Officials From Requiring Individuals to Provide Photo
				Identification
						(a)In
				GeneralAn election official
				may not require an individual to provide a photo identification as a condition
				for receiving or casting a ballot in any election for Federal office.
						(b)Effective
				DateThis section shall apply with respect to elections occurring
				after the date of the enactment of the Voter Access Protection Act of
				2007.
						.
			(b)Conforming
			 Amendment Relating to EnforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking and 303 and inserting
			 303, and 303A.
			(c)Clerical
			 AmendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following:
				
					
						Sec. 303A. Prohibiting election officials
				from requiring individuals to provide photo
				identification.
					
					.
			
